Case 4:19-cv-00402-ALM Document 88 Filed 03/30/20 Page 1 of 21 PageID #: 1356




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                SHERMAN DIVISION

RESMAN, LLC,                     §
                                 §
                Plaintiff,       §
                                 §
v.                               § Civil Action No. 4:19-cv-00402-ALM
                                 §
                                 §
KARYA PROPERTY MANAGEMENT, LLC, §
and SCARLET INFOTECH, INC. D/B/A §
EXPEDIEN, INC.                   §
                                 §
                Defendants.      §


                    DEFENDANTS’ SECOND AMENDED ANSWER TO
                     PLAINTIFF’S FIRST AMENDED COMPLAINT



       Defendants Karya Property Management, LLC (“Karya”) and Scarlet InfoTech, Inc. d/b/a

Expedien, Inc. (“Expedien”) (collectively “Defendants”) hereby answer the First Amended

Complaint (“Complaint”) filed by Plaintiff ResMan, LLC (“ResMan”) on October 1, 2019, as

follows:

       Each of the paragraphs below corresponds to the same-numbered paragraphs in the

Complaint. Defendants deny all the allegations in the Complaint, whether express or implied,

that are not specifically admitted below.


       1.      Defendants admit that ResMan holds itself out as a property management

software company and that ResMan has brought this action purporting to assert claims for breach

of contract, tortious interference, violations of the Computer Abuse and Fraud Act, violations of

the Defend Trade Secrets Act, violations of the Texas Uniform Trade Secrets Act, and
Case 4:19-cv-00402-ALM Document 88 Filed 03/30/20 Page 2 of 21 PageID #: 1357




declaratory judgment, but deny that Defendants are liable for such claims. Defendants deny the

remaining allegations in paragraph 1.

       2.      Defendants admit that Karya provided Expedien with three User IDs and

passwords to the ResMan platform, which hosted Karya’s information, and that Expedien

employees accessed the ResMan platform to access Karya’s data using such IDs/passwords from

both the United States and India.       Defendants further admit that Karya, with Expedien’s

assistance, is developing a software product to replace ResMan’s product that Karya currently

uses to manage some of its properties but deny that Defendants copied ResMan’s product or used

ResMan’s information in doing so. Defendants deny the remaining allegations in paragraph 2.

       3.      Defendants admit that the ResMan platform provides certain property

management tools for those in the property management business, that it has certain screens, that

it allows property managers to perform some common tasks for use in their business, and that it

allows for the printing of some common reports.           Defendants are without knowledge or

information sufficient to form a belief as to the truth or falsity of the allegations about ResMan’s

development of the software in the third sentence and therefore deny them. Defendants deny the

remaining allegations in paragraph 3.

       4.      Defendants are without knowledge or information sufficient to form a belief as to

the truth or falsity of the allegations concerning the terms upon which ResMan makes is platform

available to customers and therefore deny them. Defendants admit that Karya entered into

approximately twenty-six “Order Form[s]” with ResMan which Order Forms speak for

themselves. Defendants further admit that ResMan’s Master Subscription Agreement (“MSA”)

speaks for itself. Defendants deny the remaining allegations in paragraph 4.




                                            -2-
Case 4:19-cv-00402-ALM Document 88 Filed 03/30/20 Page 3 of 21 PageID #: 1358




       5.      Defendants admit that Karya requested three User IDs from ResMan which Karya

then provided to Expedien with passwords and that Expedien employees accessed certain

portions of the ResMan platform to access Karya’s data using such IDs/passwords. Defendants

further admit that they worked on creating a software product to replace ResMan’s product but

deny that they copied ResMan’s product and/or used ResMan’s information in doing so.

Defendants are without knowledge as to the details of ResMan’s purported investigation as

described in the second and third sentences and therefore deny same. Defendants deny the

remaining allegations in paragraph 5.

       6.      Defendants admit that Karya has admitted to providing three User IDs and

passwords to Expedien for the purpose of accessing Karya’s data. Defendants further admit that

Karya has refused to cease development of its own software product. Defendants deny the

remaining allegations in paragraph 6.

                                         THE PARTIES 1

       7.      Defendants are without knowledge or information sufficient to form a belief as to

the truth or falsity of the allegations contained in paragraph 7, and therefore deny them.

       8.      Defendants admit the allegations contained in paragraph 8.

       9.      Defendants deny that Expedien’s principal place of business is 13710 Slate Creek

Lane, Houston, Texas 77077. Defendants admit the remaining allegations in paragraph 9.




1
  Defendants repeat the headings set forth in the Complaint in order to simplify comparison of
the Complaint and this Answer. By doing so, Defendants make no admissions regarding the
substance of the heading or any other allegation in the Complaint and unless otherwise stated, to
the extent that a particular heading can be construed as an allegation, Defendants specifically
deny all such allegations.



                                            -3-
Case 4:19-cv-00402-ALM Document 88 Filed 03/30/20 Page 4 of 21 PageID #: 1359




                                JURISDICTION AND VENUE

       10.      The allegations in paragraph 10 are legal conclusions to which no response is

required.

       11.      Defendants admit that they each have their principal places of business in Texas

and that they are not contesting that this Court has personal jurisdiction over them for purposes

of this action. Defendants further admit that the ResMan MSA speaks for itself.

       12.      Defendants admit that they are not contesting that this Court has personal

jurisdiction over them for purposes of this action or that venue of this action is proper in this

Court. The remaining allegations in paragraph 12 are legal conclusions to which no response is

required.

                                 FACTUAL BACKGROUND

       13.      Defendants deny that ResMan’s property management software is “state-of-the-

art” or “industry leading.” Defendants admit the remaining allegations in paragraph 13.

       14.      Defendants admit that the ResMan platform contains certain screens that can be

used to perform common tasks and that it allows users to generate, review and print certain

reports. Defendants are without knowledge or information sufficient to form a believe as to the

truth or falsity of the allegations about the amount of time and money spent by ResMan

developing the platform and therefore deny same. Defendants deny the remaining allegations in

paragraph 14.

       15.      Defendants are without knowledge or information sufficient to form a belief as to

the truth or falsity of the allegations concerning how ResMan customers gain access to the

ResMan platform and therefore deny them. Defendants admit that Karya entered into “Order




                                           -4-
Case 4:19-cv-00402-ALM Document 88 Filed 03/30/20 Page 5 of 21 PageID #: 1360




Forms” with ResMan which Order Forms speak for themselves. Defendants further admit that

the entire MSA speaks for itself. 2 Defendants deny the remaining allegations in paragraph 15.

         16.    Defendants admit that between July 20, 2017 and February 11, 2019, Karya

entered into approximately fourteen separate “Order Form[s]” with ResMan and that such “Order

Form[s]” covered 26 multi-unit properties managed by Karya. Defendants further admit that

ResMan provided Karya with access to its software platform for use with respect to those

properties. Defendants deny the remaining allegations in paragraph 16.

         17.    Defendants admit that each “Order Form” entered into between ResMan and

Karya states “By signing this order form, you agree to the terms of ResMan’s Master

Subscription      Agreement      (MSA),     available    online     at   the    following     link:

https://myresman.com/master-subscription-agreement/.”         Defendants deny the remaining

allegations in paragraph 17.

         18.    Defendants admit the entire MSA speaks for itself.          Defendants deny the

remaining allegations in paragraph 18.

         19.    Defendants admit that the entire MSA speaks for itself. Defendants deny the

remaining allegations in paragraph 19.

         20.    Defendants admit that the entire MSA speaks for itself. Defendants deny the

remaining allegations in paragraph 20.

         21.    Defendants admit that the entire MSA speaks for itself. Defendants deny the

remaining allegations in paragraph 21.

         22.    Defendants admit that the entire MSA speaks for itself. Defendants deny the

remaining allegations in paragraph 22.



2
    Until this litigation arose, Expedien did not have copies of the documents entered into between


                                            -5-
Case 4:19-cv-00402-ALM Document 88 Filed 03/30/20 Page 6 of 21 PageID #: 1361




       23.    Defendants admit that the entire MSA speaks for itself. Defendants deny the

remaining allegations in paragraph 23.

       24.    Defendants admit that the entire MSA and all Terms & Conditions speak for

themselves. Defendants deny the remaining allegations in paragraph 24.

       25.    Defendants admit that the entire MSA speaks for itself. Defendants deny the

remaining allegations in paragraph 25.

       26.    Defendants admit that the entire MSA speaks for itself. Defendants deny the

remaining allegations in paragraph 26.

       27.    Defendants admit that the entire MSA speaks for itself. Defendants deny the

remaining allegations in paragraph 27.

       28.    Defendants admit that the entire MSA speaks for itself. Defendants deny the

remaining allegations in paragraph 28.

       29.    Defendants admit that the entire MSA speaks for itself. Defendants deny the

remaining allegations in paragraph 29.

       30.    Defendants admit that the entire MSA speaks for itself. Defendants deny the

remaining allegations in paragraph 30.

       31.    Defendants admit that the entire MSA speaks for itself. Defendants deny the

remaining allegations in paragraph 31.

       32.    Defendants admit that the entire MSA speaks for itself. Defendants deny the

remaining allegations in paragraph 32.

       33.    Defendants admit that the entire MSA speaks for itself. Defendants deny the

remaining allegations in paragraph 33.



Karya and ResMan and was unaware of the terms of such documents.



                                         -6-
Case 4:19-cv-00402-ALM Document 88 Filed 03/30/20 Page 7 of 21 PageID #: 1362




       34.     Defendants admit that on or about February 11, 2019, a Karya employee received

a phone call from a ResMan employee inquiring about Karya’s software product. Defendants

further admit that Karya had announced its new product in development before receiving

ResMan’s call. Defendants are without knowledge or information sufficient to form a belief as

to the truth or falsity of the allegations regarding ResMan’s concerns and therefore deny such

allegations. Defendants deny the remaining allegations in paragraph 34.

       35.     Defendants admit that on February 21, 2019, ResMan’s outside counsel sent a

letter to Karya, the content of which letter speaks for itself. Defendants also admit that Karya’s

outside counsel contacted ResMan’s outside counsel and they worked to schedule a meeting to

discuss the contents of the letter. Defendants deny the remaining allegations in paragraph 35.

       36.     Defendants admit that the parties and their counsel participated in a telephone call

on March 26, 2019. Defendants further admit that during the call Karya advised ResMan that

Karya had provided ResMan User IDs and passwords to a software consultant with whom Karya

was working to access Karya’s data on the ResMan platform. Defendants deny the remaining

allegations in paragraph 36.

       37.     Defendants admit that during the call Karya advised ResMan that Karya intended

to have a product ready for internal use by the end of 2019 and that Karya might thereafter

release a product externally.    Defendants further admit that during the call Karya advised

ResMan that Karya had no plans to discontinue development of its product. Defendants deny the

remaining allegations in paragraph 37.

       38.     Defendants admit that on April 8, 2019, in response to requests by ResMan,

Karya identified Expedien as the third-party vendor with whom it had been working and




                                           -7-
Case 4:19-cv-00402-ALM Document 88 Filed 03/30/20 Page 8 of 21 PageID #: 1363




described Expedien as “predominantly an IT services and strategy consulting firm.” Defendants

deny the remaining allegations in paragraph 38.

       39.    Defendants admit that on April 8, 2019, Karya identified the three User IDs that

had been provided to Expedien as “jagarwal,” “eteam” and “nvashney.” Defendants further

admit that Karya advised ResMan that the User IDs had recently been disabled and that Karya

did not disclose the number of employees who had accessed the platform or the dates the IDs

were first provided. Defendants deny the remaining allegations in paragraph 39.

       40.    Defendants admit the allegations in paragraph 40.

       41.    Defendants are without knowledge or information sufficient to form a belief as to

the truth or falsity of the allegations contained in the first sentence and therefore deny such

allegations. Defendants admit that five Expedien employees accessed Karya’s data on the

ResMan platform from the United States and India. Defendants deny the remaining allegations

in paragraph 41.

       42.    Defendants admit that Jitendra Agarwal formed Expedien in 2002 and that he is a

Director, Chief Executive Officer and Registered Agent for Expedien. Defendants admit that

ResMan has attached various documents to the Complaint as Exhibit 8 that purport to list

Jitendra Agarwal as an owner of Karya but Defendants are unfamiliar with the author or source

of such documents and deny that Jitendra Agarwal has ever been an owner of Karya. Defendants

deny the remaining allegations in paragraph 42.

       43.    Defendants deny the allegations in paragraph 43.

       44.    Defendants admit that Expedien is a software consulting firm with extensive

experience and clients. Defendants deny the remaining allegations in paragraph 44.




                                          -8-
Case 4:19-cv-00402-ALM Document 88 Filed 03/30/20 Page 9 of 21 PageID #: 1364




       45.      Defendants admit that the job posting made by Expedien speaks for itself.

Defendants are without knowledge or information sufficient to form a belief as to the truth or

falsity of the allegations about the agreements signed by ResMan technical employees or

customers and therefore deny such allegations. Defendants deny the remaining allegations in

paragraph 45.

       46.      Defendants deny the allegations in paragraph 46.

       47.      Defendants deny the allegations in paragraph 47.

       48.      Defendants admit that Karya requested three User IDs from ResMan which Karya

then provided to Expedien to access Karya’s data, one of which IDs was titled “eteam” and

allowed “Manager” access. Defendants deny that Expedien has been “accessing the ResMan

Platform almost continuously since at least April 2018.” Defendants are without knowledge or

information sufficient to form a belief as to the truth or falsity of the remaining allegations in

Paragraph 48 and therefore deny such allegations.

       49.      Defendants admit that Expedien has never submitted a lease or conducted an

actual business or data transaction on the ResMan platform. Defendants are without knowledge

or information sufficient to form a belief as to the truth or falsity of the remaining allegations in

Paragraph 49 and therefore deny such allegations.

       50.      Defendants deny the allegations in paragraph 50.

       51.      Defendants deny that Expedien accessed the ResMan platform for the purpose of

studying or copying the platform. Defendants are without knowledge or information sufficient to

form a belief as to the truth or falsity of the remaining allegations in paragraph 51 and therefore

deny such allegations.




                                            -9-
Case 4:19-cv-00402-ALM Document 88 Filed 03/30/20 Page 10 of 21 PageID #: 1365




       52.     Defendants are without knowledge or information sufficient to form a belief as to

the truth or falsity of the allegations in paragraph 52 and therefore deny such allegations.

       53.     Defendants admit that the ResMan platform allows users to print certain common

reports. Defendants are without knowledge or information sufficient to form a belief as to the

truth or falsity of the allegations about ResMan’s tracking abilities and therefore deny such

allegations. Defendants deny the remaining allegations in paragraph 53.

       54.     Defendants admit that five Expedien employees accessed Karya’s data on the

ResMan platform from its offices in Houston, Texas and Gurgaon, India. Defendants deny the

remaining allegations in paragraph 54.

       55.     Defendants are without knowledge or information sufficient to form a belief as to

the truth or falsity of the allegations in paragraph 55 and therefore deny such allegations.

       56.     Defendants admit that Expedien employees located in India accessed Karya’s data

on the ResMan platform. Defendants deny the remaining allegations in paragraph 56.

       57.     Defendants deny that Jitendra Agarwal accessed the ResMan platform from India.

Defendants admit the remaining allegations in paragraph 57.

       58.     Defendants admit that Vishal Agarwal and Nishant Varshney formed RMgX in

approximately 2017 and that Messrs. Agarwal and Varshney have been fulltime employees of

Expedien since 2018. Defendants further admit that Karya provided Expedien with three User

IDs and passwords to the ResMan platform, which hosted Karya’s information, and that Messrs.

Agarwal and Varshney of Expedien accessed the ResMan platform to access Karya’s data using

such IDs/passwords. Defendants deny the remaining allegations in paragraph 58.

       59.     Defendants admit the first four sentences of paragraph 59. Defendants deny the

last sentence in paragraph 59.




                                            - 10 -
Case 4:19-cv-00402-ALM Document 88 Filed 03/30/20 Page 11 of 21 PageID #: 1366




       60.      Defendants are without knowledge or information sufficient to form a belief as to

the truth or falsity of the allegations about the amount of time and money ResMan has spent

investigating its allegations in this matter and therefore deny such allegations. Defendants deny

the remaining allegations in paragraph 60.

       61.      Defendants admit that on April 16, 2019, ResMan’s counsel sent an email to

Expedien which email speaks for itself. Defendants deny the remaining allegations in paragraph

61.

       62.      Defendants admit that Karya has not ceased development of the Arya 1.0 system.

Defendants also admit that on about May 14, 2019, Karya called ResMan with questions about

extracting its own data from the ResMan platform. Defendants deny the remaining allegations in

paragraph 62.

       63.      Defendants admit that Expedien did not respond to ResMan’s April 16, 2019

correspondence. Defendants deny the remaining allegations in paragraph 63.

       64.      Defendants admit that Expedien provided Karya with written notice

contemporaneous with the filing of the Complaint contending that Karya had breached the MSA

(and associated documents) and that Expedien intended to terminate ResMan’s access to the

ResMan platform, which allegation and right to terminate Defendants deny. Defendants deny

the remaining allegations in paragraph 64.

       65.      Defendants are without knowledge or information sufficient to form a belief as to

the truth or falsity of the allegations about the number of years and amount of money it took

ResMan to develop the platform and therefore deny such allegations. Defendants deny the

remaining allegations in paragraph 65.

       66.      Defendants deny the allegations in paragraph 66.




                                             - 11 -
Case 4:19-cv-00402-ALM Document 88 Filed 03/30/20 Page 12 of 21 PageID #: 1367




        67.     Defendants deny the allegations in paragraph 67.

                                  COUNT 1 (Breach of Contract)
        68.     Defendants reallege and incorporate their responses to each of the paragraphs set

forth above as if fully set forth herein.

        69.     The allegations in paragraph 69 are legal conclusions to which no response is

required.

        70.     Defendants deny the allegations in paragraph 70.

        71.     Defendants deny the allegations in paragraph 71.

        72.     Defendants deny the allegations in paragraph 72.

        73.     Defendants deny the allegations in paragraph 73.

                        COUNT 2 (Tortious Interference with Contract)
        74.     Defendants reallege and incorporate their response to each of the paragraphs set

forth above as if fully set forth herein.

        75.     The allegations in paragraph 75 are legal conclusions to which no response is

required.

        76.     Defendants deny the allegations in paragraph 76.

        77.     Defendants deny the allegations in paragraph 77.

        78.     Defendants deny the allegations in paragraph 78.

                                  COUNT 3 (Violation of CFAA)
        79.     Defendants reallege and incorporate their response to each of the paragraphs set

forth above as if fully set forth herein.

        80.     Defendants are without knowledge or information sufficient to form a belief as to

the truth or falsity of the allegations about where the ResMan platform and network reside and

therefore deny such allegations. Defendants admit that Expedien accessed Karya’s data on




                                            - 12 -
Case 4:19-cv-00402-ALM Document 88 Filed 03/30/20 Page 13 of 21 PageID #: 1368




ResMan’s platform from the United States and India. The remaining allegations are legal

conclusions to which no response is required.

       81.     Defendants admit that Karya requested User IDs from ResMan which Karya then

provided to Expedien and Expedien used to access Karya’s data on the ResMan platform.

Defendants deny the remaining allegations in paragraph 81.

       82.     Defendants admit that Karya requested User IDs from ResMan which Karya then

provided to Expedien and Expedien used to access Karya’s data on the ResMan platform.

       83.     Defendants deny the remaining allegations in paragraph 82.

       84.     Defendants deny the allegations in paragraph 83.

       85.     Defendants deny the allegations in paragraph 85.

       86.     Defendants deny the allegations in paragraph 86.

       87.     Defendants deny the allegations in paragraph 87.

       88.     Defendants deny the allegations in paragraph 88.

                                COUNT 4 (Declaratory Judgment)
       89.     Defendants reallege and incorporate their responses to each of the preceding

paragraphs as if fully set forth herein.

       90.     Defendants deny the allegations in paragraph 90.

       91.     Defendants deny the allegations in paragraph 91.

       92.     The allegations in paragraph 92 are legal conclusions to which no response is

required.

       93.     Defendants deny the allegations in paragraph 93.




                                           - 13 -
Case 4:19-cv-00402-ALM Document 88 Filed 03/30/20 Page 14 of 21 PageID #: 1369




                                  COUNT 5 (Violation of DTSA)
       94.     Defendants reallege and incorporate their responses to each of the preceding

paragraphs as if fully set forth herein.


       95.     Defendants deny the allegations in paragraph 95.

       96.     The allegations in paragraph 96 are legal conclusions to which no response is

required.

       97.     Defendants are without knowledge or information sufficient to form a belief as to

the truth or falsity of the allegations about the measures ResMan takes to keep information in the

ResMan platform secret and therefore deny such allegations. Defendants deny the remaining

allegations in paragraph 97.

       98.     Defendants deny the allegations in paragraph 98.

       99.     Defendants deny the allegations in paragraph 99.

       100.    Defendants deny the allegations in paragraph 100.

       101.    Defendants deny the allegations in paragraph 101.

       102.    Defendants deny the allegations in paragraph 102.

                                 COUNT 6 (Violation of TUTSA)
       103.    Defendants reallege and incorporate their responses to each of the preceding

paragraphs as if fully set forth herein.

       104.    Defendants deny the allegations in paragraph 104.

       105.    The allegations in paragraph 105 are legal conclusions to which no response is

required.

       106.    Defendants are without knowledge or information sufficient to form a belief as to

the truth or falsity of the allegations about the measures ResMan takes to keep information in the




                                           - 14 -
Case 4:19-cv-00402-ALM Document 88 Filed 03/30/20 Page 15 of 21 PageID #: 1370




ResMan platform secret and therefore deny such allegations. Defendants deny the remaining

allegations in paragraph 106.

       107.    Defendants deny the allegations in paragraph 107.

       108.    Defendants deny the allegations in paragraph 108.

       109.    Defendants deny the allegations in paragraph 109.

       110.    Defendants deny the allegations in paragraph 110.

       111.    Defendants deny the allegations in paragraph 111.

       112.    Defendants deny the allegations in paragraph 112.

                                    INJUNCTIVE RELIEF

       113.    Defendants reallege and incorporate their responses to each of the paragraphs

above as if fully set forth herein. Defendants deny the remaining allegations in paragraph 113.

                                     ATTORNEY’S FEES
       114.    Defendants deny the allegations in paragraph 114.

                                        JURY DEMAND

       115.    Defendants admit that ResMan has demanded a trial by jury.

                                            PRAYER

       Defendants deny that ResMan is entitled to the relief that it requests.

                                 AFFIRMATIVE DEFENSES

       Defendants assert the following affirmative defenses.         By pleading these defenses,

Defendants do not in any way agree or concede that they have the burden of proof or persuasion

on any of these issues. Defendants also reserves the right to add defenses that may be supported

by the facts upon the completion of discovery.

       1.      ResMan has failed to state a claim upon which relief can be granted.




                                           - 15 -
Case 4:19-cv-00402-ALM Document 88 Filed 03/30/20 Page 16 of 21 PageID #: 1371




       2.      ResMan’s claims are barred, in whole or in part, by the terms of the MSA (and

related documents).

       3.      ResMan’s claims are barred, in whole or in part, by ResMan’s first material breach

of the MSA (and related documents). ResMan breached at least Paragraphs 2.1, 2.7 and 6.2.3 of

the MSA.

       a.      In June 2017, dissatisfied with the performance and contract terms of Entrata and

RealPage, Karya became interested in testing the ResMan software, which was being used at the

time by one of Karya’s recently acquired properties.

       b.      After receiving demonstrations and being given access to the sandbox

environment of the ResMan software by ResMan representatives, Karya decided to pilot the

ResMan software on its Champions Green property. On or about July 20, 2017, Karya and

ResMan executed a work order form pursuant to which the parties agreed to be bound by the

terms of ResMan’s MSA.         Karya and ResMan signed work order forms for several more

properties managed by Karya over the next year and a half.

       c.      Pursuant to Section 2.1 of the MSA, ResMan agreed to make the software services

purchased by Karya in the work order forms available to Karya for the applicable term. Moreover,

pursuant to Section 2.7 of the MSA, ResMan agreed to provide customer support services to Karya

for the software services purchased by Karya for the entirety of the applicable term.

       d.      Pursuant to Section 6.2.3 of the MSA, ResMan warranted that it would “perform

within the terms of [the MSA] and the other documentation and specifications provided by

ResMan to [Karya].” Included in this “other documentation and specifications” was ResMan’s

pricing proposal to Karya dated June 21, 2017, in which ResMan described the various software

services it would provide to Karya. These services included, among others, “ResMan Custom




                                            - 16 -
Case 4:19-cv-00402-ALM Document 88 Filed 03/30/20 Page 17 of 21 PageID #: 1372




Financial, Operational, and Affordable Portfolio level Reporting Engine,” and “functionality to

integrate third party payment, screening, or revenue management partners into the workflow with

custom organization branding and workflow options.”

       e.     Unfortunately, ResMan did not perform as promised as Karya regularly faced

problems with various aspects of the ResMan software. Paramount among these problems was

ResMan’s failure to generate custom reports that Karya had requested. In the instances where

ResMan did provide custom reporting, they would be plagued by long delays, which rendered

the report less helpful as it no longer reflected timely data that Karya needed to operate its

business. The ResMan software also had problems syncing with Karya’s property webpages

such that critical information like unit floorplans did not properly display in the ResMan

software.

       f.     In addition to reporting and syncing issues, Karya encountered problems with the

ResMan software’s ability to integrate with third-party services. For example, Karya was forced

to devote significant time and resources to resolve issues related to multiple payments batching

integration with PayLease, a third-party vendor that integrated into the ResMan software.

Furthermore, ResMan’s integration with another third-party vendor, CoreLogic, lacked screening

services, reporting, and support that Karya needed, thus forcing Karya to switch from CoreLogic

to BetterNOI, another third-party vendor. Moreover, because ResMan did not have a resident

portal mobile application, Karya desired to partner with a third-party vendor called Aavgo, but

ResMan refused to integrate Aavgo into its software for Karya’s use. These problems and

failures on the part of ResMan caused Karya to incur unnecessary lost time, resources, and

expense to resolve or work around in order to perform its property management functions.

       g.     Karya regularly contacted the ResMan HelpDesk, which was supposed to provide




                                          - 17 -
Case 4:19-cv-00402-ALM Document 88 Filed 03/30/20 Page 18 of 21 PageID #: 1373




Karya with customer support in order to resolve the aforementioned issues. However, ResMan

sometimes failed to respond to Karya’s customer support requests altogether, forcing Karya to

escalate the issue with its designated ResMan representative, who would apologize for ResMan’s

non-responsiveness and inability to resolve the problems with the ResMan software. ResMan’s

failure and delays in responding to Karya’s customer support requests—let alone its inability to

resolve them—caused Karya to incur unnecessary lost time, resources, and expense to resolve or

work around these issues in order to perform its property management functions.

       4.      ResMan’s claims are barred, in whole or in part, by the non-occurrence of a

condition precedent.

       5.      ResMan’s claims are barred, in whole or in part, by waiver.

       6.      ResMan’s claims are barred, in whole or in part, by estoppel.

       7.      ResMan’s claims are barred, in whole or in part, by failure to mitigate.

       8.      ResMan is not entitled to injunctive relief, because any injury to ResMan is not

immediate or irreparable, ResMan has an adequate remedy at law, the balance of hardships

favors no injunction, and the public interest is best served by no injunction.

       9.      ResMan’s claims are barred, in whole or in part, because they were not filed

timely and/or within the applicable limitations period. ResMan alleges that certain Terms &

Conditions found on ResMan’s website “govern the relationship between ResMan and Karya.”

Compl., ¶ 24.     Paragraph 14 of the Terms & Conditions – which is titled “Jurisdiction,

Applicable Law, and Limitations” – provides that “all legal proceedings arising out of or in

connection with these Terms and Conditions, or services available on or through the Subscription

must be filed in federal or state court located in Dallas County, Texas, within one year of the

time in which the events giving rise to such claim began, or your claim will be forever barred.”




                                            - 18 -
Case 4:19-cv-00402-ALM Document 88 Filed 03/30/20 Page 19 of 21 PageID #: 1374




(emphasis added). On June 3, 2019, ResMan filed a Verified Complaint complaining about

activities that occurred “more than a year ago.” Compl., ¶ 5; see also id. at ¶¶ 47-49.

                                   DEMAND FOR JURY TRIAL

       10.       Defendants respectfully request a jury trial on all issues and claims so triable.

                              REQUEST FOR ATTORNEYS’ FEES

       11.       Defendants request that they be awarded their attorneys’ fees under Section 10(3)

of the MSA, Section 134A.005 of the Texas Civil Practice & Remedies Code, and 18 U.S.C. §

1836(b)(3)(D).


                                      PRAYER FOR RELIEF

       WHEREFORE, Defendants pray for judgment awarding the following relief:

       A.        ResMan take nothing by its claims;

       B.        ResMan’s claims be dismissed with prejudice;

       C.        Defendants be awarded their attorneys’ fees;

       D.        Defendants be awarded their costs; and

       E.        Defendants be awarded such other and further relief as the Court deems just and
                 equitable.




                                             - 19 -
Case 4:19-cv-00402-ALM Document 88 Filed 03/30/20 Page 20 of 21 PageID #: 1375




                                           Respectfully submitted,


                                           /s/ Michael Richardson
                                               Michael E. Richardson – Lead Attorney
                                               State Bar No. 24002838
                                               mrichardson@beckredden.com
                                               Jeffrey M. Golub
                                               State Bar No. 00793823
                                               jgolub@beckredden.com
                                               Seepan V. Parseghian
                                               State Bar No. 24099767
                                               sparseghian@beckredden.com
                                           BECK REDDEN LLP
                                           1221 McKinney St., Suite 4500
                                           Houston, Texas 77010-2010
                                           Telephone No. (713) 951-3700
                                           Facsimile No. (713) 951-3720

                                              Richard A. Sayles
                                              State Bar No. 17697500
                                              dsayles@bradley.com
                                              Robert Sayles
                                              State Bar No. 24049857
                                              rsayles@bradley.com
                                           BRADLEY ARANT BOULT CUMMINGS LLP
                                           4400 Renaissance Tower
                                           1201 Elm Street
                                           Dallas, Texas 75270
                                           Telephone No. (214) 939-8700
                                           Facsimile No. (214) 939-8787

                                           ATTORNEYS FOR DEFENDANTS
                                           KARYA PROPERTY MANAGEMENT,
                                           LLC AND SCARLET INFOTECH, INC.




                                  - 20 -
Case 4:19-cv-00402-ALM Document 88 Filed 03/30/20 Page 21 of 21 PageID #: 1376




                                CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing document has been served to
all counsel of record via the Court’s electronic filing system and/or by email service pursuant to
the Federal Rules of Civil Procedure on March 30, 2020.



                                                    By: /s/ Michael Richardson
                                                            Michael Richardson




                                          - 21 -
